ITEMID: 001-23721
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: ESKELINEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Jarmo Eskelinen, a lawyer by profession, is a Finnish national who was born in 1951 and lives in Hämeenlinna. He is not represented before the Court. The respondent Government are represented by their Agent, Mr A. Kosonen, Director in the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was appointed as liquidator in the winding up of a company. He acted with another lawyer who embezzled the company’s and other companies’ funds.
In criminal proceedings, eleven companies which were being wound-up claimed compensation for losses caused by the embezzlement. The embezzler was convicted and ordered to pay compensation for the damage he had caused, but was found to be insolvent.
The companies commenced actions for compensation against the law office for which the convicted lawyer had worked, against his fellow partners and against those lawyers who had acted as co-liquidators with him as well as against their law offices.
On 12 July 1996 the company in respect of which the applicant had been appointed as liquidator, commenced an action against him, among others, before the District Court of Lahti (käräjäoikeus, tingsrätten). The summons was served upon the applicant on 6 August 1996. He filed his submissions on 7 October 1996.
Due to the substantial connections between the actions, the District Court decided to deal with them jointly. Negotiations for a friendly settlement between the parties were held. At least as far as the applicant was concerned, they were fruitless.
The companies submitted additional written observations on 30 April 1997. At the same time, they commenced an additional action.
The District Court held three preparatory hearings, on 5 and 10 November and 8 December 1997. The main hearings were held on 10 to 12 and 15 December 1997. The District Court dismissed the action against the applicant on 6 February 1998.
The companies, among others, appealed. At the appellants’ request, the time-limit for submission of the letters of appeal was extended. The time-limit for submission of the observations in reply was accordingly automatically extended until 14 May 1998.
On 20 May 1999 the Kouvola Court of Appeal (hovioikeus, hovrätten) upheld without an oral hearing the District Court’s judgment as far as the applicant was concerned.
The companies’ applications for leave to appeal were submitted on 16 July 1999.
On 11 May 2000 the Supreme Court (korkein oikeus, högsta domstolen) granted leave to appeal and invited the applicant, amongst others, to submit observations in reply by 16 June 2000.
The case was examined by the Supreme Court during 7 sessions, on 10 and 11 October 2000, 10 November 2000, 8 and 9 February 2001 and 4 and 30 May 2001.
On 9 August 2001 the Supreme Court annulled the Court of Appeal’s judgment and found in favour of the companies, ordering the applicant and others jointly to pay damages, amounting to FIM 1,425,440 (EUR 239,742) with interest as from 6 August 1996, and legal expenses.
The applicant’s insurance covered FIM 1,055,170 (EUR 177,467) and he paid FIM 510,749 (EUR 85,902) from his own funds.
Under chapter 16, section 4 of the Judicial Procedure Code (oikeudenkäymiskaari, rättegångsbalken), as in force until 1 October 1997, a court was to adjourn criminal proceedings on request, for example if a party wished to adduce further evidence and the court was satisfied there was a good reason for the adjournment. The court could not adjourn criminal proceedings of its own motion save for special reasons. Where the defendant in criminal proceedings was in detention, under a travel-ban or disqualified from holding office, a case could not be adjourned for more than two weeks save for carrying out a mental examination of the defendant. If a party considered that the proceedings had been unjustifiably delayed, a procedural complaint (kantelu, klagan) could be lodged with the court of appeal within 30 days from the date of adjournment.
